          Case 1:20-cv-00929-RDB Document 15 Filed 04/09/20 Page 1 of 2



                          IN THE UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF MARYLAND

LEADERS OF A BEAUTIFUL
STRUGGLE, et al.                                    *

        Plaintiffs,                                 *

   v.                                               *       Civil Action No. RDB-20-0929
BALTIMORE POLICE
DEPARTMENT, et al.,                                 *

        Defendants.                                 *

   *       *          *      *   *      *       *       *      *      *      *       *      *

                                 MEMORANDUM ORDER

        Today, April 9, 2020, Plaintiffs Leaders of a Beautiful Struggle, Erricka Bridgeford, and

Kevin James (collectively, “Plaintiffs”) commenced this lawsuit against the Baltimore Police

Department and Baltimore Police Commissioner Michael S. Harrison (collectively,

“Defendants”) alleging that the Defendants’ Aerial Investigation Research (“AIR”) program

violates their rights under the First and Fourth Amendments to the United States Constitution.

The Plaintiffs contemporaneously filed a Motion for a Temporary Restraining Order and

Preliminary Injunction (ECF No. 2), in which they seek an injunction prohibiting the

Baltimore Police Department from collecting or accessing any images of Baltimoreans through

the AIR program.

        This Court promptly scheduled a telephone conference with counsel for the parties at

2:30 p.m. today to discuss a preliminary agreement between the parties and the scheduling of

a Preliminary Injunction Hearing. Accordingly, it is HEREBY ORDERED this 9th day of

April, 2020, that:
     Case 1:20-cv-00929-RDB Document 15 Filed 04/09/20 Page 2 of 2



1. Pending a decision of this Court on the Plaintiffs’ Motion for a Preliminary Injunction

   (ECF No. 2), Defendants and their agents, employees, successors, and all others acting

   in concert with them may undertake preparatory activities related to the AIR program

   that is the subject of this litigation, provided that no flights to collect, retain, or access

   any photographic imagery are permitted whatsoever.

2. The Defendants shall respond to Plaintiffs’ Motion by Wednesday, April 15, 2020 at

   4:00 p.m.;

3. The Plaintiffs shall file a reply by Friday, April 17, 2020 at 4:00 p.m.;

4. This Court will conduct a Preliminary Injunction Hearing on Tuesday, April 21, 2020

   at 11:00 a.m.;

5. This Court shall issue a decision on the Plaintiffs’ Motion (ECF No. 2) by Friday, April

   24, 2020 at 5:00 p.m.;

6. The Clerk of Court shall transmit copies of this Memorandum Order to counsel.




                                                  ___ /s/       ____________
                                                  Richard D. Bennett
                                                  United States District Judge
